United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Fresno, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-88
Issued: March 28, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 16, 2012 appellant, through his attorney, filed a timely appeal from a
September 12, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request to change treating
physicians.
FACTUAL HISTORY
On August 24, 2007 appellant, then a 38-year-old revenue officer, filed an occupational
disease claim alleging that he sustained carpal tunnel syndrome as a result of repetitive typing.
1

5 U.S.C. § 8101 et seq.

OWCP accepted the claim for bilateral carpal tunnel syndrome. It subsequently expanded
acceptance to include right causalgia.
On November 21, 2007 Dr. Hongshik Han, a Board-certified plastic surgeon, performed a
right carpal tunnel release. Appellant stopped work on November 21, 2007. In a report dated
January 2, 20008, Dr. Frank L. Cantrell, a Board-certified neurologist, recommended physical
therapy and medication to treat his right hand to prevent further development of complex
regional pain syndrome.
On May 1, 2008 Dr. Han referred appellant to Dr. Robert G. Salazar, a Board-certified
anesthesiologist, for pain management. In a report dated July 11, 2008, Dr. Salazar diagnosed
reflex sympathetic dystrophy and carpal tunnel syndrome. He recommended an intrathecal
opioid trial.
On August 1, 2008 OWCP referred appellant to Dr. Alice M. Martinson, a Boardcertified orthopedic surgeon, for a second opinion examination. In a report dated August 27,
2008, Dr. Martinson diagnosed causalgia of the right hand due to a median nerve injury. She
recommended a clonidine patch and stellate ganglion block and noted that an intrathecal opioid
block was a “last resort-type treatment.” Dr. Martinson stated:
“In light of the severity of his symptoms, the delay in institution of appropriate
treatment and [appellant’s] lack of confidence in the physicians who have
managed him so far, I would strongly urge that he be referred for evaluation to a
neurologist or pain management specialist at an academic center who has special
expertise in the management of these kinds of clinical problems.”
By letter dated September 11, 2008, OWCP requested that Dr. Han review
Dr. Martinson’s report and, if he concurred with the findings, request authorization for the
recommended treatment.
On September 17, 2008 appellant notified OWCP by telephone that Dr. Han did not want
to see him.
In a report dated September 22, 2008, Dr. Salazar reviewed Dr. Martinson’s opinion. He
again recommended an intrathecal opioid trial.
On January 30, 2009 OWCP advised that it would approve Dr. Salazar’s treatment plan.
Appellant requested a copy of the medical reports to pursue more treatment options.
In a report dated February 20, 2009, Dr. Randi A. Galli, a Board-certified plastic surgeon,
diagnosed probable moderately severe-to-severe right carpal tunnel syndrome with complex
regional pain syndrome developing after a November 21, 2007 carpal tunnel release and
moderate, chronic left carpal tunnel syndrome. For future medical care, he recommended a
rerelease of the right carpal tunnel and a release of the left carpal tunnel.
On June 22, 2009 appellant returned to full-time modified employment.

2

In a report dated July 24, 2009, Dr. Galli noted that appellant had sent a long letter
questioning the contents of his prior report finding that he could work with limitations. He
opined that he showed symptom magnification and asserted that he no longer wanted to perform
his surgery or act as his treating physician.
In a report dated November 17, 2010, Dr. Michael E. Hebrard, a Board-certified
physiatrist, practicing in Oakland, CA, performed an impairment evaluation.2 He diagnosed
bilateral carpal tunnel syndrome and causalgia. Dr. Hebrard recommended a possible
neurostimulator pain pump and “access to a sympathetic block or chain to help with his pain.”
On August 1, 2011 appellant requested that OWCP authorize Dr. Hebrard as his
attending physician, who stated that he was “unable to find any other physician that is willing to
take on a patient with [c]ausalgia.”
On August 3, 2011 OWCP advised appellant that it had updated its acceptance to include
bilateral carpal tunnel syndrome and causalgia of the right upper limb.
Appellant continued to obtain treatment from Dr. Hebrard. On November 1, 2011
Dr. Mathias Masem, a Board-certified orthopedic surgeon, located in Oakland, CA, evaluated
him at Dr. Hebrard’s request. He diagnosed complex regional pain syndrome, Type 2 and
bilateral carpal tunnel syndrome, symptomatic on the right. Dr. Masem recommended a stellate
nerve block and further surgery if symptoms continued.
By letter dated November 11, 2011, appellant requested that OWCP authorize
Dr. Hebrard as his attending physician. He noted that Dr. Cantrell, Dr. Han and Dr. Salazar
refused to act as his attending physician. Appellant telephoned physicians in his area but no one
would agree to treat him. He stated, “Either they would not take a patient that already had
surgery, they no longer worked with DOL, they would not take patients with RSD (causalgia) or
my claim was too old.” Appellant related that OWCP previously refused his request to have
Dr. Martinson act as his attending physician. It told him that he could obtain a specialist opinion
for consultation as recommended by Dr. Martinson but not for treatment, which seemed
“pointless.” After Dr. Galli dismissed him from care he called all physicians on OWCP’s
website and repeatedly asked OWCP for assistance in finding a physician. Appellant asserted
that Dr. Hebrard was “the closest physician that I could find that would be [my] primary treating
physician that would take an OWCP patient that has had prior surgery and has RSD.” He related
that it was an 11- to 12-hour roundtrip to see Dr. Hebrard because he and his wife had to stop
frequently. Appellant requested reimbursement for mileage and hotel expenses.
In a telephone call dated January 24, 2012, OWCP informed appellant that he needed to
document which physicians he called and why they refused to treat him. On February 1, 2012
appellant provided a list of physicians that declined to act as his physician. He stated:
“As I had said in our call, it has been 2 and 3 years since I contacted these
physicians so I may not be 100 percent accurate but these are the names that
2

By decision dated July 19, 2011, OWCP granted appellant a schedule award for a 25 percent permanent
impairment of the right upper extremity.

3

looked very familiar. I cannot remember what office had made what statement as
to why they would not take me on, with the exception of Dr. Cantrell’s office who
had stated that they no longer took DOL cases. I do believe that the other
neurologist(s) in Visalia, Fresno and Bakersfield all stated that I needed to be
referred to them by the primary care physician as they would not be the primary.”
Appellant related that he would accept lower mileage reimbursement or no reimbursement in
order to have Dr. Hebrard as his attending physician.
By decision dated March 21, 2012, OWCP denied appellant’s request to change
physicians to Dr. Hebrard. It noted that the physician was outside his commuting area and that it
was not medically reasonable to obtain treatment 215 to 225 miles away from his location.
OWCP also indicated that a search showed eight neurologists not on his list that were within his
commuting area. It advised him to look for another physician within a 50-mile radius.
On April 2, 2012 appellant, through his attorney, requested a telephone hearing before an
OWCP hearing representative. In a letter dated May 11, 2012, his attorney asked that OWCP
provide a list of physicians within 100 miles in the pertinent area of expertise who would accept
OWCP patients.
At the telephone hearing, held on July 16, 2012, appellant’s attorney asserted that it was
difficult for injured workers to find attending physicians within their geographical area who
would treat OWCP patients. He asked that OWCP provide him with a physician as he was
unable to locate one. Appellant related that he lived 45 to 50 minutes south of Fresno. He
asserted that he had telephoned “pretty much most all neurologists, hand specialists, and
orthopedic surgeons in the Fresno and Visalia area.” Appellant estimated that he had called
around 20 doctors. He could not find anyone closer than Dr. Hebrard with the expertise to treat
causalgia. Appellant maintained that he would not request reimbursement for travel if he could
get approved care. His attorney argued that his request to seek treatment in Oakland from Fresno
was reasonable and noted that he lived in a rural area.
By decision dated September 12, 2012, OWCP’s hearing representative affirmed the
March 21, 2012 decision. He found that appellant had not shown there were no specialists
within his geographical area that would treat him. The hearing representative noted that Fresno
had a population of over 500,000 people and that carpal tunnel syndrome and causalgia could be
treated by several specialties. He thus concluded that OWCP acted reasonably in denying his
request to change physicians.
LEGAL PRECEDENT
The payment of medical expenses incident to securing medical care is provided for under
section 8103 of FECA. The pertinent part provides that an employee may initially select a
physician to provide medical services, appliances and supplies, in accordance with such
regulations and instruction as the Secretary considers necessary.3

3

5 U.S.C. § 8103(a).

4

When the physician originally selected to provide treatment for a work-related injury
refers the employee to a specialist for further medical care, the employee need not consult
OWCP for approval. In all other instances, however, the employee must submit a written request
to OWCP with his reasons for desiring a change of physician. OWCP will approve the request if
it determines that the reasons submitted are sufficient. Requests that are often approved include
those for transfer of care from a general practitioner to a physician, who specializes in treating
conditions like the work-related one or the need for a new physician when an employee has
moved.4
Any transfer of medical care should be accomplished with due regard for professional
ethics and courtesy. No transfer or termination of treatment should be made unless it is in the
best interest of the claimant and the government. Employees who want to change attending
physicians must explain their reasons in writing and OWCP must review all such requests.
OWCP may approve a change when: the original treating physician refers the claimant to
another physician for further treatment; the claimant wants to change from the care of a general
practitioner to that of a specialist in the appropriate field or from the care of one specialist to
another in the appropriate field; or the claimant moves more than 50 miles from the original
physician (since OWCP has determined that a reasonable distance of travel is up to a roundtrip
distance of 100 miles). It must use discretion in cases where other reasons are presented.5
The Board has recognized that OWCP, acting as the delegated representative of the
Secretary of Labor, has broad discretion in approving services provided under FECA. OWCP
has the general objective of ensuring that an employee recovers from her injury to the fullest
extent possible in the shortest amount of time. It, therefore, has broad administrative discretion
in choosing means to achieve this goal. The only limitation on OWCP’s authority is that of
reasonableness. Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
deductions from established facts. It is not enough to show merely that the evidence could be
construed to produce a contrary conclusion.6
ANALYSIS
Following his work injury, appellant received treatment from Dr. Cantrell, Dr. Han and
Dr. Salazar. OWCP referred him to Dr. Martinson for a second opinion examination, who
recommended that he receive treatment from a pain management specialist at an academic
center. Appellant indicated that OWCP would authorize a consultation by a specialist per
Dr. Martinson’s recommendation but not treatment, which he found not helpful. He obtained
treatment in 2009 from Dr. Galli, who recommended further surgery. On July 24, 2009 Dr. Galli
advised that he would no longer act as appellant’s attending physician.

4

20 C.F.R. § 10.316; see also P.M., Docket No. 12-1212 (issued January 24, 2013).

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Authorizing Examination and Treatment, Chapter
3.300.5c (February 2012).
6

See R.G., Docket No. 12-811 (issued June 15, 2012); Daniel J. Perea, 42 ECAB 221 (1990).

5

On August 1, 2011 appellant submitted a written request to change his attending
physician to Dr. Hebrard. In a statement dated November 11, 2011, he asserted that he had
called the physicians in his area and they refused to treat him as he was an OWCP patient who
had previously had surgery. On February 1, 2012 appellant listed the physicians that he had
telephoned two or three years earlier. He indicated that he could not remember all the reasons
for refusal but that most required a referral from another treating physician. At the hearing,
appellant related that he had called almost all neurologists and orthopedic surgeons in his
geographical area.
The Board finds that OWCP did not abuse its discretion by denying appellant’s request to
change attending physicians to Dr. Hebrard whose office is located 215 to 225 miles away from
appellant’s home. Therefore, a roundtrip would be 430 to 450 miles, which far exceeds the 100mile roundtrip radius that OWCP has found to be reasonable.7 The Board finds this is an
unnecessary distance to travel, especially as OWCP located physicians not on appellant’s list
within his geographical area. Further, he resides within 50 miles of Fresno, a large metropolitan
area. Such a long distance to travel for care does not appear necessary and reasonable or in the
best interest of appellant. In a similar case, the Board found that OWCP acted within its
discretion in denying a claimant’s request to see a physician in San Francisco, CA, which was
102 miles away from his home near Sacramento, CA.8
OWCP noted that there was an extension list of physicians, qualified to treat appellant’s
condition and within a reasonable distance from his home. Thus, while appellant offered some
reasons for requesting to see Dr. Hebrard, OWCP provided sufficient reason for denying his
request.
The Board thus finds that OWCP properly exercised its discretion in denying
authorization for a change of physician to Dr. Hebrard. There is no proof of manifest error,
clearly unreasonable judgment or illogical action. Appellant failed to submit any evidence or
explanation to demonstrate that OWCP’s decision to deny the change in physicians was
unreasonable. The Board finds that OWCP did not abuse its discretion by refusing to authorize
Dr. Hebrard as appellant’s attending physician.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to change treating
physicians.

7

See supra note 5.

8

See D.L., Docket No. 10-318 (issued September 8, 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the September 12, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 28, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

